UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-4440



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


TRACY LYNCH,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CR-95-152)


Submitted: January 29, 2004                 Decided:   February 9, 2004


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Edwin C. Walker, First
Assistant Federal Public Defender, Jeanette Doran Brooks, Raleigh,
North Carolina, for Appellant. Frank D. Whitney, United States
Attorney, Anne M. Hayes, Christine Witcover Dean, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Tracy Maurice Lynch appeals from the district court’s

order revoking his supervised release and imposing a twenty-four-

month sentence.      Lynch contends that the sentence imposed by the

district court is clearly unreasonable.                     Finding no abuse of

discretion, we affirm.

            Lynch   challenges       the    length    of    the     sentence,    which

exceeded the three-to-nine month range suggested by the Sentencing

Guidelines.       See U.S. Sentencing Guidelines Manual § 7B1.4(a)

(2002).     The sentencing ranges in Chapter 7 of the Sentencing

Guidelines    are   not    binding    on    the   sentencing        court.      United

States v. Davis, 53 F.3d 638, 640-41 (4th Cir. 1995).                     Rather, upon

finding a violation, the district court may revoke supervised

release and resentence the defendant to any sentence within the

statutory maximum for the original offense.                  18 U.S.C. § 3565(a)

(2000); United States v. Schaefer, 120 F.3d 505, 507 (4th Cir.

1997).     Because the district court imposed a sentence within the

statutory    maximum      for   Lynch’s     original    offenses,         18   U.S.C.A.

§ 922(c)(1) (West 2000 & Supp. 2003); 21 U.S.C. § 846 (2000), we

find no abuse of discretion.               See USSG § 7B1.4, comment. (n.4)

(stating that sentence above suggested range may be warranted

“[w]here    the   original      sentence    was   the      result    of    a   downward

departure.”).       Accordingly,      we     affirm     Lynch’s      sentence.      We

dispense with oral argument because the facts and legal contentions


                                      - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                      AFFIRMED




                              - 3 -